Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Terminal Disclaimer

1.	The terminal disclaimer filed on 03/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 11,004,314 has been reviewed and is accepted. The terminal disclaimer has been recorded.

2.	Claims 1-20 cancelled.

Reasons for Allowance


3.    Claims 21-32 are allowed over the prior art record.

4.    The following is an examiner’s statement of reasons for allowance:

Lee, Byung-Yul (KR 10-2009-0051566) teaches the pager system, and more particularly, to for store pager system used in the various reception of a guest trade including the restaurant etc. The elimination button is set up in the sender in which the invention is arranged in table and according to manipulate the elimination button of table in the provision the employee of the call ID indicated on the pager in which all employees carry is the service eliminated. In that way the discomfort which is indicated in the pager in which the employee carries only the call button ID of the table which the 

Kim Tae Wook (KR 10-2015-0088494) teaches a method for controlling wireless network connection between devices using different communications protocols and a computer-readable recording medium having recorded a program therefor. According to an embodiment of the present invention, the method for controlling wireless network connection between devices comprises the steps of: connecting a master scheduler having a wireless communications module, capable of communicating in accordance with a first communications protocol, to a display device having a display unit; connecting a sub scheduler having a wireless communications module, capable of 

Consider claims 21-26, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest receive a first signal transmitted from a customer device associated with a table, the first signal including at least one paging request and an identifier corresponding to the customer device; transmit, to at least one staff device, a second signal including information on the paging request and the identifier corresponding to the customer device; receive information on an order for the table associated with the customer device; and provide to the customer device one or more contents related to the order for the table associated with the customer device so that the customer device displays the contents related to the order for the table associated with the customer device, in combination with other limitations, as specified in the independent claim 21, and further limitations of their respective dependent claims 22-26.

Consider claims 27-32, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest receiving, by a server, a first signal transmitted from a customer device associated with a table, the first signal including at least one paging request and an identifier corresponding to the customer device; transmitting, from the server to at least one staff device, a second signal including information on the paging request and the identifier corresponding to the customer device; receiving, by the server, information on an order for the table associated with the customer device; and providing, by the server to the customer device, one or more contents related to the order for the table associated with the customer device so that the customer device displays the contents related to the order for the table associated with the customer device, in combination with other limitations, as specified in the independent claim 27, and further limitations of their respective dependent claims 28-32.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

5.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450

Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649